HAWKINS, J.
Conviction is for possessing intoxicating liquor for the purpose of sale, punishment being one year in the penitentiary..
No bills of exception are brought forward; The evidence is sufficient. Officers, with appellant’s consent, searched his premises. In the house they found more than a quart of whisky in a teapot. They jacked up a corner of the garage and found buried there a milk can in which were two half gallons, two short pints, two “half short” pints of whisky, and eight bottles of “jake.” There seems no question about the evidence being sufficient.
The judgment is affirmed.